Lumpkin, J.
The motion for a new trial being based on general grounds, alleging no error of law on the part of the trial judge; and the evidence, though conflicting, being sufficient to support the verdict, this case falls within the general rule so repeatedly announced, that under such circumstances the verdict, after its approval by the trial judge, will be allowed to stand.

Judgment affirmed.

Thompson’s motion was upon the grounds, that the verdict was contrary to law and evidence, and to certain specified portions of the charge; that the release by the jury of Postell operates by law as a release of Thompson, administrator; and that the court erred in giving the following instructions to the jury:
“If indulgence was granted by plaintiff to defendant in consideration of the payment of ten per cent, interest per annum, without the knowledge or consent of the indorser, or either one of the indorsers ratifying this act, the indorser so ratifying the act would not be released. Such ratification would be equivalent to agreeing originally to the arrangement. If the administrator of A. G. West ratified the agreement or arrangement between the Commercial Bank and the Coal City Mining Company, the estate of West would not be released.
“Although that arrangement may have released West and Postell, still if the administrator of West afterwards ratified the act expressly or impliedly, that is by word or act, then the estate of West would be bound and you would so find.”
The motion by plaintiff was upon the grounds, that the verdict releasing Postell was contrary to law and evidence, and to a specified portion of the charge;, and that under the facts, the money which, was the consideration of the note was really loaned to West and Postell who signed the mining company’s name to the paper. Plaintiff parted with the consideration for the note solely upon the strength and credit of defendants’ names, and their liability to it is that of makers and not that of indorsers strictly.
Blance & Fielder and Colville & Noyes, for plaintiff.
J. W. Harris, Jr., and Glenn & Rountree, for defen4ant.